United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Crownsville, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-174
Issued: March 3, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On November 3, 2014 appellant filed a timely appeal from an October 16, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that she sustained an injury in the
performance of duty on August 19, 2014.
FACTUAL HISTORY
On August 26, 2014 appellant, then a 50-year-old distribution clerk, completed a
traumatic injury claim (Form CA-1) alleging that she sustained an injury in the performance of
duty on August 19, 2014. She stated that she was lifting several parcels at the counter and had a
1

5 U.S.C. § 8101 et seq.

severe sprain or pinched nerve in her low back region. The reverse side of the claim form was
completed by a supervisor who indicated that appellant stopped working on August 25, 2014.
Appellant submitted a note from a nurse stating that she was unable to work as of
August 25, 2014.
In a September 10, 2014 letter, OWCP requested that appellant submit additional
evidence. Appellant was advised that she should have her attending physician submit a narrative
medical report which included the physician’s opinion, supported by medical explanation, as to
how the reported work incident caused or aggravated a medical condition.
In an undated statement received by OWCP on September 23, 2014, appellant described
the August 19, 2014 work incident. She stated that she lifted heavy plastic tote packages that a
customer had brought, putting them on a scale to be weighed.
On September 16, 2014 Dr. Lisa Keithley, a Board-certified family practitioner, stated
that appellant was seen on August 25, 2014 for back pain. She indicated that appellant reported
she had lifted heavy totes at work on August 19, 2014. Dr. Keithley stated that appellant was
treated with muscle relaxers and was kept off work due to the nature of her job. She noted that
appellant was seen on August 27 and September 3, 2014. Dr. Keithley reported that a lumbar
x-ray was performed, showing some degenerative changes. According to her, appellant was last
seen on September 15, 2014 and had returned to work.
By decision dated October 16, 2014, OWCP denied the claim for compensation. It found
the medical evidence was insufficient to establish the claim.
LEGAL PRECEDENT
FECA provides for the payment of compensation for “the disability or death of an
employee resulting from personal injury sustained while in the performance of duty.”2 The
phrase “sustained while in the performance of duty” in FECA is regarded as the equivalent of the
commonly found requisite in workers’ compensation law of “arising out of and in the course of
employment.”3 An employee seeking benefits under FECA has the burden of establishing that
he or she sustained an injury while in the performance of duty.4 In order to determine whether
an employee actually sustained an injury in the performance of duty, OWCP begins with an
analysis of whether “fact of injury” has been established. Generally “fact of injury” consists of
two components which must be considered in conjunction with one another. The first
component to be established is that the employee actually experienced the employment incident
which is alleged to have occurred. The second component is whether the employment incident
caused a personal injury and generally this can be established only by medical evidence.5
2

5 U.S.C. § 8102(a).

3

Valerie C. Boward, 50 ECAB 126 (1998).

4

Melinda C. Epperly, 45 ECAB 196, 198 (1993); see also 20 C.F.R. § 10.115.

5

See John J. Carlone, 41 ECAB 354, 357 (1989).

2

OWCP procedures recognize that a claim may be accepted without a medical report when
the condition is a minor one which can be identified on visual inspection.6 In clear-cut traumatic
injury claims, such as a fall resulting in a broken arm, a physician’s affirmative statement is
sufficient and no rationalized opinion on causal relationship is needed. In all other traumatic
injury claims, a rationalized medical opinion supporting causal relationship is required.7
Rationalized medical opinion evidence is medical evidence that is based on a complete
factual and medical background, of reasonable medical certainty and supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant. The weight of medical evidence is
determined by its reliability, its probative value, its convincing quality, the care of the analysis
manifested and the medical rationale expressed in support of the physician’s opinion.8
ANALYSIS
In the present case, appellant has alleged an injury in the performance of duty on
August 19, 2014 when she lifted and carried some plastic tote parcels. OWCP has accepted that
an employment incident occurred as alleged. The question is whether appellant has submitted
sufficient medical evidence to establish a diagnosed condition casually related to the
employment incident.
The Board finds that the medical evidence is insufficient to establish the claim for
compensation. It is well established that medical evidence must be from a physician under
FECA,9 and a nurse is not considered a physician.10 The only medical report from a physician in
the record is the September 16, 2014 report from Dr. Keithley who stated that appellant was seen
on August 25, 2014, and briefly noted appellant reported lifting heavy totes at work, without
providing a medical history or results on examination. The only diagnosis was a general
reference to degenerative back changes noted on an undated x-ray. Dr. Keithley did not offer an
opinion relating any diagnosed condition to the employment incident. As such this report is of
limited probative value to the issue presented.
On appeal, appellant states that she reported her injury, received medical attention, and
provided witness statements. As noted above, OWCP accepted an employment incident
occurred as alleged. The issue is whether the medical evidence is sufficient to establish the
claim. Appellant states that the medical evidence confirmed an injury. But to establish a claim
for compensation requires more than receiving medical treatment and reporting a work incident
to a physician. A probative medical report should include a proper background, findings on
examination, a diagnosis and a reasoned opinion on causal relationship between the diagnosed
6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3(c) (January 2013).

7

Id. at Chapter 2.805.3(d) (January 2013).

8

Jennifer Atkerson, 55 ECAB 317, 319 (2004).

9

See 5 U.S.C. § 8101(2).

10

See Vincent Holmes, 53 ECAB 468 (2002).

3

condition and the employment incident.11 For the reasons noted, appellant did not meet her
burden of proof in this case.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish an injury in
the performance of duty on August 19, 2014.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 16, 2014 is affirmed.
Issued: March 3, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

11

See, e.g., J.K., Docket No. 14-1146 (issued November 25, 2014).

4

